

117 S1189 IS: Conservation and Innovative Climate Partnership Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1189IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Young (for himself, Ms. Smith, Mr. Braun, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to establish a competitive grant program under which the Secretary of Agriculture provides grants to land-grant colleges and universities to support agricultural producers in adopting conservation and innovative climate practices, and for other purposes.1.Short titleThis Act may be cited as the Conservation and Innovative Climate Partnership Act of 2021.2.Conservation and innovative climate partnership competitive grant program(a)In generalSubtitle H of title XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672 (7 U.S.C. 5925) the following:1672A.Conservation and innovative climate partnership competitive grant program(a)DefinitionsIn this section:(1)1862 Institution; 1890 InstitutionThe terms 1862 Institution and 1890 Institution have the meanings given those terms in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601). (2)1994 InstitutionThe term 1994 Institution has the meaning given the term in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382).(3)Conservation practiceThe term conservation practice means a practice—(A)that may include any or a combination of—(i)carbon retention or carbon sequestration cropping practices;(ii)resource conserving crop rotation;(iii)alley cropping;(iv)integrated livestock-crop systems;(v)advanced grazing management;(vi)improved forestry or agroforestry management;(vii)the insertion of buffers or saturated buffers; or (viii)any other practice that an eligible institution carrying out a project under the program determines to be appropriate; and(B)the purpose of which is to increase overall sustainability on farmland or ranch land through—(i)improved soil health and tilth;(ii)improved water quality, quantity, and management;(iii)improved nutrient management;(iv)reduction in tillage; or(v)wildlife promotion and maintenance.(4)Eligible institutionThe term eligible institution means—(A)an 1862 Institution;(B)an 1890 Institution; and(C)a 1994 Institution.(5)Innovative climate practiceThe term innovative climate practice means a practice, including any practice that an eligible institution carrying out a project under the program determines to be appropriate, that results in—(A)a reduction of greenhouse gas emissions, including carbon dioxide, methane, sulfur dioxide, and nitrous oxide; (B)carbon sequestration;(C)soil health improvement; or(D)reduced exposure to climate-related risk.(6)ProgramThe term program means the competitive grant program established under subsection (b).(7)SecretaryThe term Secretary means the Secretary of Agriculture.(b)EstablishmentThe Secretary shall establish a program to provide competitive grants pursuant to section 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) to eligible institutions to carry out projects to increase the voluntary adoption of conservation practices and innovative climate practices through public awareness campaigns, workshops, and specialized technical assistance.(c)ApplicationsTo be eligible to receive a grant under the program, an eligible institution shall submit to the Secretary an application, including a demonstration that the applicant will—(1)increase interaction with local agricultural producers by a rate of not less than 25 percent above the outreach rate before the implementation of the project under the program;(2)assist agricultural producers in implementing new conservation practices or innovative climate practices on farms or edges of fields, improving existing conservation practices or innovative climate practices on farms or edges of fields, or any combination thereof; and(3)assist agricultural producers in implementing a combination of conservation practices or innovative climate practices that contribute to—(A)the overall improvement of conservation; or(B)a decrease in, or sequestration of, greenhouse gas emissions.(d)PartnershipsAn eligible institution shall carry out a project using a grant under the program in partnership with not fewer than 1 other entity, which may include—(1)a nonprofit organization;(2)a State entity;(3)the Natural Resources Conservation Service;(4)an 1862 Institution;(5)an 1890 Institution;(6)a 1994 Institution; or(7)any combination thereof.(e)Maximum amountThe amount of a grant under the program shall be not more than $400,000.(f)Use of fundsAn eligible institution may use a grant under the program—(1)to support agricultural producers in implementing a conservation practice or an innovative climate practice;(2)subject to subsection (g), for additional staffing at the eligible institution to assist in carrying out a project using the grant;(3)to conduct workshops for agricultural producers, and develop and distribute digital and hard-copy materials directly to agricultural producers, that provide clear directions for accessing technical assistance for adopting conservation practices and innovative climate practices; and(4)for soil testing and the measuring of other indicators of the effectiveness of conservation practices and innovative climate practices.(g)Limitation on administrative expensesAn eligible institution may use not more than 30 percent of the amount of a grant under the program for administrative expenses.(h)DurationA grant provided under the program shall be for such period as the Secretary determines to be appropriate, but not less than 4 years.(i)Authorization of appropriationsThere is authorized to be appropriated to provide grants under the program pursuant to section 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) $13,000,000 for each fiscal year..(b)Eligibility of 1994 InstitutionsSection 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) is amended, in the third sentence—(1)by striking program and and inserting program,; and(2)by inserting , and the conservation and innovative climate partnership competitive grant program established under section 1672A of the Food, Agriculture, Conservation, and Trade Act of 1990 before the period at the end.